       Case 3:17-cv-00101-RDM Document 524-1 Filed 08/18/20 Page 1 of 1




                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                     )
 Consumer Financial Protection Bureau,               )
                                                     )
                       Plaintiff,                    )      Civil Action No. 3:CV-17-00101
                                                     )      (Hon. Robert D. Mariani)
        v.                                           )
                                                     )
 Navient Corporation, et al.,                        )
                                                     )
                       Defendants.                   )
                                                     )


                      [PROPOSED] ORDER GRANTING
         DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S RESPONSE TO
         DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

       Upon consideration of Defendants’ Motion To Strike Plaintiff’s Response To
Defendants’ Statement Of Undisputed Material Facts, supporting materials, and the Plaintiff’s
response, IT IS HEREBY ORDERED that Defendants’ Motion is GRANTED and

       the CFPB’s Response To Defendant’s Statement Of Undisputed Material Facts is struck.

       the following paragraphs of the CFPB’s Response To Defendant’s Statement Of
       Undisputed Material Facts are struck and Defendants’ corresponding statements are
       deemed admitted: ¶¶ 1, 6–12, 15–24, 26–29, 31–37, 39, 41–46, 48–54, 59–62, 65, 69–
       71, 73, 75–77, 79, 81–83, 85–89, 96, 98, 102–10, 114, 116–24, 126–29, 132–35, 140–41,
       144–46, 148–49, 151, 153–57, 160–66, 169–77, 180, 182–83, 185–90, 192, 195–97,
       199–202, 204–12, 216–33, 237–38, 243–44, 248–49, 258, 260, 262–67, 282, 285, 287–
       88, 293–94, 296, 299, 301–03, 305, 313–15, 318, 349–50, 354–56, 366, 391.



Entered this ___ day of ________________, 2020.



                                            The Honorable Robert D. Mariani
                                            District Judge
                                            United States District Court for the
                                            Middle District of Pennsylvania
